EXHIBIT 10.24
 
[GRAPHIC OMITTED]
 
EMPLOYMENT AGREEMENT

 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of this 1st day of
July, 2010, is entered into by Palatin Technologies, Inc., a Delaware
corporation with its principal place of business at 4C Cedar Brook Drive,
Cranbury, NJ, 08512 (the “Company”), and Stephen T. Wills (“Employee”).
 
The Company desires to continue employing the Employee, and the Employee desires
to continue to be employed by the Company.  In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the parties agree that the following terms of this
Employment Agreement shall supersede in all respects any prior agreements
governing employment between the parties:
 
1.0
Term of Employment.  The Company hereby agrees to continue employing the
Employee, and the Employee hereby accepts the continuation of employment with
the Company, upon the terms set forth in this Agreement, for the period
commencing on July 1, 2010 (the “Commencement Date”) and ending on June 30, 2013
unless sooner terminated in accordance with the provisions of Section 4 (the
“Employment Period”).

 
2.0
Position Title & Capacity.

 
 
2.1
The Employee shall serve as Chief Financial Officer, with responsibilities
consistent with this position and as the Company’s Board of Directors (the
"Board") may determine from time to time, with powers and duties as may be
determined, from time to time, by the Board, consistent with the Employee’s
position. The Employee shall report to the Company’s Board of Directors.  The
Employee shall be based at the Company’s corporate headquarters, which is based
in Cranbury, New Jersey.  The Employee shall also be available for travel at
such times and to such places as may be reasonably necessary in connection with
the performance of his duties hereunder.

 

 
Page 1 of 18

--------------------------------------------------------------------------------

 

 
2.2
The Employee may serve as an employee director on the Board as determined and
approved by the Board during the Employment Period and for no additional
compensation; however, upon termination of employment for any reason, the
Employee will no longer serve as a member of the Company’s Board of Directors
and will take any and all actions necessary to effectuate such resignation as
may be reasonably requested by the Company.

 
 
2.3
The Employee hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Board shall from time to time reasonably assign to
him.  The Employee agrees to devote substantially all of his business time,
attention and energies to the business and interests of the Company during the
Employment Period. The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the Company.  The Employee
acknowledges receipt of copies of all such rules and policies committed to
writing as of the date of this Agreement.

 
 
2.4
The Employee specifically covenants, warrants and represents to the Company that
he has the full, complete and entire right and authority to enter into this
Agreement, that he has no agreement, duty, commitment or responsibility of any
kind or nature whatsoever with any corporation, partnership, firm, company,
joint venture or other entity or other person which would conflict in any manner
whatsoever with any of his duties, obligations or responsibilities to the
Company pursuant to this Agreement, that he is not in possession of any document
or other tangible property of any corporation, partnership, firm, company, joint
venture or other entity or other person of a confidential or proprietary nature
which would conflict in any manner whatsoever with any of his duties,
obligations or responsibilities to the Company pursuant to his Agreement, and
that he is fully ready, willing and able to perform each and all of his duties,
obligations and responsibilities to the Company pursuant to this Agreement.

 
3.0
Compensation and Benefits.  During the Employment Period, unless sooner
terminated in accordance with the provisions of Section 4, the Employee shall
receive the following compensation and benefits:

 

 
Page 2 of 18

--------------------------------------------------------------------------------

 

 
3.1
Salary.  The Company shall pay the Employee, in equal semi-monthly installments
or otherwise in accordance with the Company’s standard payroll policies as such
policies may exist from time to time, an annual base salary of $321,000,
effective July 1, 2010.  Such salary shall be subject to review, as determined
by the Company’s Compensation Committee and approved by the Board, on an annual
basis, but the Board shall not decrease the Employee’s annual base salary at any
such annual review.

 
 
3.2
Cash Performance Bonus.  The Employee will be included in the Company’s annual
discretionary bonus compensation program based on a June 30th year end in an
amount to be decided by the Company’s Compensation Committee and approved by the
Board, payable no later than September 30th of each year during the Employment
Period.

 
 
3.3
Stock Options.  As additional compensation for services rendered, the Company
has granted to the Employee the right and option to purchase shares of the
Company’s Common Stock and in the future may grant additional options to
purchase shares of the Company’s Common Stock to the Employee in accordance with
the terms of the Company’s stock plan then in effect.  Notwithstanding any
option certificate or agreement to the contrary, the following provisions apply
to all options granted to the Employee either prior to or after the Commencement
Date:

 
 
(a)
All such options that are not vested as of the Date of Termination (as defined
in Section 6) shall immediately vest and become fully exercisable as of the Date
of Termination, except in the case of termination: (i) for Cause (as defined in
Section 6) or (ii) at the election of the Employee pursuant to Section
4.6.  Notwithstanding the foregoing if upon a Change in Control as defined in
Section 6.5 (c) or (d), any of the options are terminated in connection with the
Change in Control, then all such options that are not vested as of the date of
the Change in Control shall immediately vest and become fully exercisable
immediately prior to the Change in Control; and

 

 
Page 3 of 18

--------------------------------------------------------------------------------

 

 
(b)
All of such options that are vested as of the Date of Termination shall expire
on the first to occur of:  (i) 24 months following the Employee’s retirement;
(ii) 24 months following the Employee’s Date of Termination other than (A) for
Cause (as defined in Section 6), or (B) termination at the election of the
Employee pursuant to Section 4.6; (iii) the expiration date of the option as set
forth in the applicable option certificate or agreement; or (iv) as otherwise
provided in the applicable option plan in the event of the dissolution or
liquidation of the Company, or a merger, reorganization or consolidation in
which the Company is not the surviving corporation.  For purposes of this
subsection, “retirement” requires that the Employee not render services of any
nature for any entity as a regular employee, and not render services of any
nature for any entity for more than an average of twenty (20) hours per week as
a consultant or term employee.

 
Nothing in this Section 3.3 shall apply to or affect any equity award that is
not either an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”) or a non-qualified stock option.
 
 
3.4
Restricted Stock Units.  As additional compensation for services rendered, the
Company has granted to the Employee restricted stock units for the issuance of
the Company’s Common Stock and in the future may grant additional restricted
stock units for the issuance of the Company’s Common Stock to the Employee in
accordance with the terms of the Company’s stock plan then in
effect.  Notwithstanding any restricted stock unit certificate or agreement to
the contrary, the following provisions apply to all restricted stock units
granted to the Employee either prior to or after the Commencement Date:

 
 
(a)
All such restricted stock units that are not vested as of the Date of
Termination (as defined in Section 6) shall immediately vest and shares of the
Company’s Common Stock issuable upon vesting of such restricted stock units
shall be issued as of the Date of Termination, except in the case of
termination: (i) for Cause (as defined in Section 6) or (ii) at the election of
the Employee pursuant to Section 4.6.  Notwithstanding the foregoing if upon a
Change in Control as defined in Section 6.5 (c) or (d), any of the

 

 
Page 4 of 18

--------------------------------------------------------------------------------

 

 
restricted stock units are terminated in connection with the Change in Control,
then all such restricted stock units that are not vested as of the date of the
Change in Control shall vest as of the date of the Change in Control and the
shares of Common Stock to be issued pursuant to such restricted stock units
shall be issued immediately prior to the Change in Control; and

 
 
(b)
If and to the extent the Employee owes withholding taxes on account of vesting
of any restricted stock unit, any taxes due shall be paid, at the option of the
Employee,       through reducing the number of shares of Common Stock actually
issued to the Employee on the date of vesting of each such restricted stock unit
in an amount equal to the amount of the statutory minimum withholding tax due
and payable by the Company.  Fractional shares will not be retained to satisfy
any portion of the withholding tax.  Accordingly, the Employee agrees that in
the event that the amount of withholding owed would result in a fraction of a
share being issued, that amount will be satisfied by deduction of the
withholding amount in cash from the Employee’s compensation.

 
 
3.5
Fringe-Benefits.  The Employee shall be entitled to participate in all benefit
programs that the Company establishes and makes available to its employees, if
any, to the extent that the Employee’s position, tenure, salary, age, health and
other qualifications make him eligible to participate.  The Employee shall also
be entitled to holidays and annual vacation leave in accordance with the
Company’s policy as it exists from time to time.

 
 
3.6
Reimbursement of Expenses.  The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by the
Employee of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request, provided however, that the
amount available for such travel, entertainment and other expenses may be fixed
in advance by the Board.

 
 
3.7
Insurance.  The Employee will be covered under the Company’s Directors’ and
Officers’ liability insurance to the same extent the Company’s directors and
other officers are covered.

 

 
Page 5 of 18

--------------------------------------------------------------------------------

 

 
4.0
Employment Termination.  The employment of the Employee by the Company pursuant
to this Agreement shall terminate upon the occurrence of any of the following:

 
 
4.1
Expiration of the Employment Period in accordance with Section 1, unless the
Company and Employee agree to extend the Agreement term or otherwise continue
Employee’s employment on mutually agreeable terms.

 
 
4.2
At the election of the Company, for Cause (as defined in Section 6), immediately
upon written notice by the Company to the Employee, which notice of termination
shall have been approved by a majority of the Board.

 
 
4.3
Immediately upon the death or determination of Disability (as defined in Section
6) of the Employee.

 
 
4.4
At the election of the Employee, for Good Reason (as defined in Section 6),
immediately upon written notice of not less than sixty (60) days prior to
termination by the Employee to the Company.

 
 
4.5
At the election of the Company upon or within twelve (12) months following a
Change in Control (as defined in Section 6), or at the election of the Employee
for Good Reason (as defined in Section 6) upon or within twelve (12) months
following a Change in Control (as defined in Section 6), immediately upon
written notice of termination.

 
 
4.6
At the election of either party, upon written notice of termination.

 
5.0
Effect of Termination.

 
 
5.1
Compensation & Benefits.

 
 
(a)
As referenced in this section, compensation following the Employee’s termination
shall be in the form of severance. Severance will be based on the employee’s
base salary in effect as of the employee’s last day of employment, and will be
paid in one lump-sum amount.

 
 
(b)
Severance is not considered compensation for purposes of employee and employer
matching contributions under the 401(k) plan.

 

 
Page 6 of 18

--------------------------------------------------------------------------------

 

 
(c)
As referenced in this section, upon termination of the Employee’s employment
with the Company, medical and dental benefits will be available to the Employee,
at his election, solely pursuant to the provisions of COBRA with the Company
paying the full cost of COBRA coverage for a period up to 18 months if
employment is terminated for any reason except an Employee resignation without
Good Reason (as defined in Section 6) and a Company discharge for Cause (as
defined in Section 6).  If the Employee is discharged for Cause or the Employee
resigns without Good Reason, the Employee will be required to remit the COBRA
cost (102% of total benefit cost) of coverage.

 
 
(d)
Upon termination of the Employee’s employment with the Company, apart from the
Employee’s election under COBRA to continue medical and dental benefits (as
described in Section 5.1(c)), the Employee will cease to be eligible for
participation in the Company’s health and welfare insurance and any other fringe
benefit programs that pursuant to their contracts or Company policy require an
active employee status.

 
 
5.2
Termination By The Company or at Election of the Employee (other than for Good
Reason).

 
 
(a)
If the Employee elects to terminate his employment (other than for Good Reason)
pursuant to Section 4.6, no severance and/or benefits shall be paid, and the
Employee shall be entitled only to receive payment of his earned but unpaid
salary, and accrued vacation, as of his last day of actual employment by the
Company;

 
 
(b)
If the Company elects to terminate the Employee (other than for Cause) pursuant
to Section 4.6, or, within sixty (60) days prior to the expiration of this
Agreement, the Company and Executive fail to agree to extend this Agreement or
otherwise reach a mutually acceptable agreement to continue Executive’s
employment, the Company shall pay to the Employee eighteen (18) months of his
salary in effect on the Date of Termination in one-lump sum amount following the
Date of Termination (but in no event no later than March 15 of the year
following the year in which the Date of Termination occurs), plus medical and
dental benefits (as described in Section 5.1(c));

 

 
Page 7 of 18

--------------------------------------------------------------------------------

 

 
(c)
If the Company terminates the Employee for Cause pursuant to Section 4.2, no
severance and/or benefits shall be paid, and the Employee shall be entitled only
to receive payment of his earned but unpaid salary, and accrued vacation, as of
the Date of Termination.  Employee may elect COBRA medical and dental benefits,
in which case the Employee will be required to remit the COBRA cost (102% of
total benefit cost) of coverage.

 
 
5.3
Termination By Employee Election For Good Reason.  If the Employee terminates
employment at his election for Good Reason pursuant to Section 4.4, other than
as provided for in Section 5.4, the Company shall pay to the Employee eighteen
(18) months of his salary in effect on the Date of Termination in one-lump sum
amount following the Date of Termination (but in no event no later than March 15
of the year following the year in which the Date of Termination occurs), plus
medical and dental benefits (as described in Section 5.1(c)).

 
 
5.4
Termination Following a Change In Control.  If the Company terminates the
employment relationship upon or following a Change In Control pursuant to
Section 4.5, or if the Employee terminates employment at his election for Good
Reason upon or following a Change in Control pursuant to Section 4.5:

 
 
(a)
The Company shall pay to the Employee his annual salary in effect at that time
in a lump sum amount, calculated at one and one-half (1.5) times such annual
salary, within ten (10) business days following the Date of Termination (but in
no event no later than March 15 of the year following the year in which the Date
of Termination occurs) plus medical/dental care benefits (as described in
Section 5.1(c)); and

 
 
(b)
For a six (6) month period after the Date of Termination, the Company shall
reimburse the Employee for reasonable fees and expenses actually incurred by him
for the purpose of locating employment in an amount, not to exceed $25,000,
mutually agreed upon by and between the Employee and the Company, including the
fees and expenses of consultants and other persons retained by him for such
purpose, promptly, within ten days, receipt by the Company of satisfactory
evidence of payment of such fees and

 

 
Page 8 of 18

--------------------------------------------------------------------------------

 

 
expenses, but in no event no later than March 15 of the year following the year
in which the expenses were actually incurred.

 
 
5.5
Termination by Reason of the Employee’s Death or Disability.  If, prior to the
expiration of the Employment Period, the Employee’s employment is terminated by
the Employee’s death or Disability pursuant to Section 4.3, the Company shall
pay to the Employee, or in the case of the Employee’s death, to the estate of
the Employee, eighteen (18) months of his salary in effect on the Date of
Termination in one-lump sum amount following the Date of Termination (but in no
event no later than March 15 of the year following the year in which the Date of
Termination occurs), plus medical and dental benefits (as described in Section
5.1(c)).

 
 
5.6
Withholding and Deductions, 409A.

 
 
(a)
All payments hereunder shall be subject to withholding and to such other
deductions as shall at the time of such payment be required pursuant to any
income tax or other law, whether of the United States or any other jurisdiction,
and, in the case of payments to the executors or administrators to the
Employee's estate, the delivery to the Company of all necessary tax waivers and
other documents.

 
 
(b)
In the event the Employee is required pursuant to Section 4999 of the Code to
pay (through withholding or otherwise) an excise tax on “excess parachute
payments” (as defined in Section 280G(b) of the Code) made by the Company
pursuant to Section 5.4 of this Agreement, the Company shall pay the Employee
within thirty (30) days of the Change in Control, such additional amounts as are
necessary to place the Employee in the same after tax financial position that he
would have been in if he had not incurred any tax liability under Section 4999
of the Code.

 
 
(c)
In the event the Employee is required to pay any federal, state or local income
taxes as a result of the Company’s payment of the Employee’s COBRA premiums
under this Section 5, the Company shall pay the Employee not later than the end
of the year after the year in which the taxes are paid such additional amounts
as are necessary to place the

 

 
Page 9 of 18

--------------------------------------------------------------------------------

 

 
Employee in the same after-tax financial position that he would have been in if
he had not incurred any such tax liability.

 
 
(d)
The payments and benefits provided for in Sections 5.2(b), 5.3, 5.4 and 5.5 of
this Agreement constitute a short-term deferral pursuant to Treas. Reg. §
1.409A-1(b)(4) and thus not “nonqualified deferred compensation” subject to
Section 409A.  If the payments and benefits provided for in Sections 5.2(b),
5.3, 5.4 or 5.5 of this Agreement are deemed to provide for the payment of
non-qualified deferred compensation benefits in connection with a separation of
service under Section 409A(2)(a)(i) of the Code, the following interpretations
apply to Sections 5.2(b), 5.3, 5.4 and 5.5:  (i) Any termination of the
Employee’s employment triggering payment of benefits under Sections 5.2(b), 5.3,
5.4 or 5.5 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence.  To the extent that the termination of Employee’s
employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by Employee to
the Company at the time the Employee’s employment terminates, any benefits
payable under Sections 5.2(b), 5.3, 5.4 or 5.5 that constitute deferred
compensation under Section 409A of the Code shall be delayed until after the
date of a subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).  For purposes of
clarification, this Section 5.6(d) shall not cause any forfeiture of benefits on
the Employee’s part, but shall only act as a delay until such time as a
“separation from service” occurs; (ii) If the Employee is a “specified employee”
(as that term is used in Section 409A of the Code and regulations and other
guidance issued thereunder) on the date his separation from service becomes
effective, any benefits payable under Sections 5.2(b), 5.3, 5.4 or 5.5 that
constitute non-qualified deferred compensation under Section 409A of the Code
shall be delayed until the earlier of (A) business day following the six

 

 
Page 10 of 18

--------------------------------------------------------------------------------

 

 
month anniversary of the date his separation from service becomes effective, and
(B) the date of his death, but only to the extent necessary to avoid such
penalties under Section 409A of the Code.  On the earlier of (A) the business
day following the six-month anniversary of the date his separation from service
becomes effective, and (B) the Employee’s death, the Company shall pay the
Employee in a lump sum the aggregate value of the non-qualified deferred
compensation that the Company otherwise would have paid to the Employee prior to
that date under Sections 5.2(b), 5.3, 5.4 and 5.5 of this Agreement; (iii) It is
intended that each installment of the payments and benefits provided under
Sections 5.2(b), 5.3, 5.4 and 5.5 of this Agreement shall be treated as a
separate “payment” for purposes of Section 409A of the Code; and (iv) Neither
the Company nor the Employee shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code).

 
 
5.7
Release of Claims.  The Employee’s entitlement to severance, payment of COBRA
premiums, and accelerated vesting of options and restricted stock units, is
contingent upon the Employee’s execution of a general release of claims in a
form prepared by the Company and presented to the Employee upon termination of
his employment hereunder, as well as the Employee’s compliance with the
provisions of Section 7 hereof.

 
 
5.8
No Requirement to Mitigate.  The Employee shall not be required to mitigate the
amount of any payment provided for in this Section 5 by seeking other employment
or otherwise.

 
6.0
Definitions. For purposes of this Agreement the following definitions apply:

 
 
6.1
“Cause” shall mean the occurrence of any of the following circumstances:

 
 
(a)
(i) the Employee’s material breach of, or habitual neglect or failure to perform
the material duties which he is required to perform under, the terms of this
Agreement; (ii) the Employee’s material failure to follow the reasonable
directives or policies established by or at the direction of the Board; or (iii)
the Employee’s engaging in conduct that is materially detrimental to the
interests of the Company such that the Company sustains a material loss or
injury as a result thereof, provided that the breach or failure of

 

 
Page 11 of 18

--------------------------------------------------------------------------------

 

performance by the Employee under subparagraphs (i) through (iii) hereof is not
cured, to the extent cure is possible, within ten (10) days of the delivery to
the Employee of written notice thereof;
 
 
(b)
the willful breach by the Employee of Section 7 of this Agreement or any
provision of any confidentiality, invention and non-disclosure, non-competition
or similar agreement between the Employee and the Company; or

 
 
(c)
the conviction of the Employee of, or the entry of a pleading of guilty or nolo
contendere by the Employee to, any crime involving moral turpitude or any
felony.

 
 
6.2
“Date of Termination” shall mean the Employee’s last day of actual employment by
the Company (or its successor) for any reason including death or Disability.

 
 
6.3
“Disability” shall mean the inability of the Employee, by reason of illness,
accident or other physical or mental disability, for a period of 120 days,
whether or not consecutive, during any 360-day period, to perform the services
contemplated under this Agreement.  A determination of disability shall be made
by a physician satisfactory to both the Employee and the Company; provided,
however, that if the Employee and the Company do not agree on a physician, the
Employee and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to disability shall be
binding on all parties.

 
 
6.4
“Good Reason” shall mean the occurrence of any of the following circumstances,
and the Company’s failure to cure such circumstances within thirty (30) days of
the delivery to the Company of written notice by the Employee of such
circumstances:

 
 
(a)
any material adverse change in the Employee’s duties, authority or
responsibilities as described in Section 2.1 hereof which causes the Employee’s
position with the Company to become of significantly less responsibility or
assignment of duties and responsibilities inconsistent with the Employee’s
position;

 
 
(b)
a material reduction in the Employee’s salary as in effect on the Commencement
Date or as the same may be increased from time to time;

 

 
Page 12 of 18

--------------------------------------------------------------------------------

 

 
(c)
the failure of the Company to continue in effect any material compensation or
benefit plan in which the Employee participates as in effect on the Commencement
Date, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue the Employee’s participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of the Employee’s participation
relative to other participants, as in effect on the Commencement Date;

 
 
(d)
the failure by the Company to continue to provide the Employee with benefits
substantially similar to those enjoyed by the Employee under any of the
Company’s health and welfare insurance, retirement and other fringe-benefit
plans insurance, which the Employee was participating as in effect on the
Commencement Date, the taking of any action by the Company which would directly
or indirectly materially reduce any of such benefits, or the failure by the
Company to provide the Employee with the number of paid vacation days to which
he is entitled in accordance with the Company’s normal vacation policy in effect
on the Commencement Date or in accordance with any agreement between the
Employee and the Company existing at that time; or

 
 
(e)
the relocation of the Employee to a location which is a material distance from
Cranbury, New Jersey.

 
 
(f)
For purposes of this Agreement, “Good Reason” shall be interpreted in a manner,
and limited to the extent necessary, so that it will not cause adverse tax
consequences for either party with respect to Section 409A, and any successor
statute, regulation and guidance thereto.

 
 
6.5
“Change in Control” shall mean the occurrence of any of the following events:

 
 
(a)
any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any

 

 
Page 13 of 18

--------------------------------------------------------------------------------

 

 
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities;

 
 
(b)
the date the individuals who, during any twelve month period, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director during the
twelve month period whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board;

 
 
(c)
a merger or consolidation of the Company approved by the stockholders of the
Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) 50% or more of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
re-capitalization of the Company (or similar transaction) in which no “person”
(as defined in Section 6.4(a)) acquires more than 50% of the combined voting
power of the Company’s then outstanding securities; or

 
 
(d)
a sale of all or substantially all of the assets of the Company.

 

 
Page 14 of 18

--------------------------------------------------------------------------------

 

 
7.0
Restrictive Covenants.

 
 
(a)
For the purposes of this Agreement:

 
 
(i)
“Competing Products” means any products or processes of any person or
organization other than the Company in existence or under development, which are
substantially the same, may be substituted for, or applied to substantially the
same end use as the products or processes that the Company is developing or has
developed or commercialized during the time of the Employee’s employment with
the Company.

 
 
(ii)
“Competing Organization” means any person or organization engaged in, or with
definitive plans to become engaged in, research or development, production,
distribution, marketing or selling of a Competing Product.

 
 
(b)
The Employee acknowledges that he has, on or prior to the date of the Agreement,
executed and delivered to the Company an Employee Agreement on Confidentiality,
Intellectual Property, Debarment Certification and Conflict of Interest  (the
“Confidentiality Agreement”) and the Employee hereby affirms and ratifies his
obligations thereunder; and the Employee agrees that after termination by the
Company for Cause pursuant to Section 4.2 (except in the case where such
termination occurs within 12 months following a Change in Control), by the
Employee pursuant to Section 4.6, or by either party upon expiration of the
Employment Period, he will not render services of any nature, directly or
indirectly, to any Competing Organization in connection with any Competing
Product within any geographical territory as the Company and such Competing
Organization are or would be in actual competition, for a period of eighteen
(18) months, commencing on the Date of Termination.

 
 
(c)
The Employee agrees that he will not, during the Employment Period and for a
period of nine (9) months commencing on the Date of Termination, directly or
indirectly employ, solicit for employment, or advise or recommend to any other
person that they employ or

 

 
Page 15 of 18

--------------------------------------------------------------------------------

 

 
solicit for employment, any person whom he knows to be an employee of the
Company or any parent, subsidiary or affiliate of the Company.

 
 
(d)
In the event a court of competent jurisdiction should find any provision in this
Section 7 to be unfair or unreasonable, such finding shall not render such
provision unenforceable, but, rather, this provision shall be modified as to
subject matter, time and geographic area so as to render the entire section
valid and enforceable.

 
8.0
Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon either:  (a) personal delivery; or
(b) three (3) days following deposit with the United States Postal Service for
delivery by registered or certified mail, postage prepaid, or one (1) day
following deposit with a reputable overnight courier service, addressed to the
other party at the address shown above, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8.

 
9.0
Pronouns.  Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular forms of nouns and pronouns shall include the plural, and vice versa.

 
10.0
Entire Agreement.  This Agreement, together with the Confidentiality Agreement,
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

 
11.0
Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee. Any such amendment
shall comply with the requirements of Section 409A, if applicable.

 
12.0
Governing Law.  This Agreement shall be construed, interpreted and enforced in
accordance with the laws of New Jersey, without regard to its principles of
conflict of laws.

 
13.0
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which may
succeed to its assets or business; provided, however, that the obligations of
the Employee are unique and personal and shall not be assigned by him.

 
14.0
Waiver of Breach.

 

 
Page 16 of 18

--------------------------------------------------------------------------------

 

 
14.1
Waiver by the Company. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.  No waiver by the Company shall be valid unless
in writing signed by an authorized officer of the Company and approved by a
majority of the Board.

 
 
14.2
Waiver by the Employee. No delay or omission by the Employee in exercising any
right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Employee on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.  No waiver by the Employee shall be valid
unless in a writing signed by the Employee.

 
15.0
Miscellaneous.

 
 
15.1
The captions of the sections of this Agreement are for convenience of reference
only and in no way define, limit or affect the scope or substance of any section
of this Agreement.

 
 
15.2
In case any provision of this Agreement shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.

 
16.0
Survival.  The provisions of Sections 3.3, 5, 6, 7 and 8 shall survive the
termination of this Agreement.

 
17.0
Attorney’s Fees.  The Company shall reimburse the Employee for all legal fees
and expenses associated with the negotiation and drafting of this Agreement,
upon reasonable documentation thereof, up to a maximum of $5,000.

 
18.0
Timing of Reimbursements.  All reimbursements made by the Company pursuant to
this Agreement will be made within 30 days from the date the Employee submits
documentation of the expenses.  Employee will submit documentation
substantiating expenses within 30 days from the date the expenses are incurred.

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal effective as of the day and year set forth above.
 

 
Page 17 of 18

--------------------------------------------------------------------------------

 

PALATIN TECHNOLOGIES,
INC.                                                                                                EMPLOYEE
 


 
By:_____________________________                                                                                                ________________________________
 
Name: Carl
Spana                                                                                            Stephen
T. Wills
 
Title: Chief Executive Officer and
President                                                                                                Executive
V.P. of Operations and Chief
 
                 Financial Officer
 


 
 
Date:____________________________                                                                                     Date:
____________________________
 
 
 
 
Page 18 of 18